FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         DEC 03 2014

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




UNITED STATES ex rel. STEVEN J.                  No. 12-55396
HARTPENCE,
                                                 D.C. No. 2:08-cv-01885-GHK-
              Plaintiff - Appellant,             AGR

  v.

KINETIC CONCEPTS, INC.; KCI-                     ORDER
USA, INC.,

              Defendants - Appellees.



UNITED STATES ex rel. GERALDINE                  No. 12-56117
GODECKE,
                                                 D.C. No. 2:08-cv-06403-GHK-
              Plaintiff - Appellant,             AGR

  v.

KINETIC CONCEPTS, INC.; KCI-
USA, INC.,

              Defendants - Appellees.



THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that
                                                                            Page 2
this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.